Citation Nr: 0030671	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  94-42 198	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for the service- 
connected residuals of a gunshot wound, with radiculopathy, 
C8-T1, involving the left ulnar nerve (minor), currently 
evaluated as 20 percent disabling.
 
2.  Entitlement to an increased rating for the service-
connected residuals of a gunshot wound to the left neck, 
involving Muscle Group XXIII, currently evaluated as 20 
percent disabling.
 
3.  Entitlement to an increased rating for the service-
connected L5-S1 radiculopathy with sciatic nerve involvement, 
currently evaluated as 10 percent disabling.
 
4.  Entitlement to an increased rating for the service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.
 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1992 and later rating actions of the RO.

The veteran, in a statement dated in April 1999, withdrew his 
appeal regarding entitlement to an increased rating for the 
service-connected neuralgia with muscular atrophy in the 
lower right scapula region (major) after the RO awarded him 
an increased rating of 40 per cent for the condition.

At the time of the Board's 1996 Remand, arguments were 
advanced regarding a claim of clear and unmistakable error 
(CUE) in an evaluation assigned in the February 1971 rating 
decision; these arguments were directed to the attention of 
the RO.  Based, in part, on medical evidence obtained during 
the course of VA examination of March 1997, the RO took 
corrective action under the provisions of 38 C.F.R. § 3.105 
to award increased ratings for some of the service-connected 
disabilities, effective in September 1969.  Because a higher 
combined rating resulted, such replaced the prestabilization 
rating of 50 percent assigned under 38 C.F.R. § 4.28.  The 
veteran and his representative were fully apprised of all 
actions taken and no disagreement has been expressed.


FINDINGS OF FACT

1.  The residuals of a gunshot wound, with radiculopathy, C8-
T1, involving the left ulnar nerve include hypoesthesia of 
the left upper extremity.  Moderate incomplete paralysis has 
not been shown.  

2.  The residuals of a gunshot wound to the left neck, 
involving Muscle Group XXIII, have not resulted in severe 
impairment.

3.  The residuals of L5-S1 radiculopathy with sciatic nerve 
involvement are manifested by hypoesthesia of the lower 
extremities.  Moderate incomplete paralysis has not been 
shown.  

4.  For the period prior to November 7, 1996, the symptoms of 
PTSD were consistent with mild social and industrial 
impairment, and consisted of insomnia, nightmares, startle 
reaction.  

5.  For the period prior to June 29, 1999, the veteran's 
service-connected PTSD was shown to produce no more than 
definite social and industrial impairment, with a Global 
Assessment of Functioning (GAF) score of 58-60.  The symptoms 
due to service-connected PTSD are shown to have resulted in 
no more than an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  

6.  For the period beginning June 29, 1999, PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to difficulties with 
attention, cognitive impairment, depression, sleep 
disturbance, irritability, infrequent panic attacks, 
forgetfulness, and mood disturbance; the symptoms more nearly 
approximate those productive of considerable industrial 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the residuals of a gunshot wound, with 
radiculopathy, C8-T1, involving the left ulnar nerve, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.124a, Diagnostic Code 8512 (2000).

2.  The criteria for a disability rating evaluation in excess 
of 20 percent for residuals of a gunshot wound to the left 
neck, involving Muscle Group XXIII, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5323 (2000).

3.  The criteria for a disability rating in excess of 10 
percent for L5-S1 radiculopathy with sciatic nerve 
involvement have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§  4.40, 4.45, 4.71a, 4.124(a), Diagnostic Codes 5292, 5293, 
5295, 8520 (2000).

4.  For the period prior to June 29, 1999, the criteria for 
the assignment of a rating higher than 30 percent rating for 
the service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 7104 (West 1991 and Supp. 2000); 38 C.F.R. §§ 4.129, 
4.130, 4.132, including Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.126, 4.130, including Diagnostic Code 9411 
(2000).  

5.  For the period beginning June 29, 1999, the criteria for 
a rating of 50 percent and no more for PTSD are met.  38 
U.S.C.A. §§ 1155, 7104 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 4.7, 4.129, 4.130, 4.132, including Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, including Diagnostic 
Code 9411 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While serving in Vietnam, the veteran sustained a gunshot 
wound to the left shoulder in June 1968 and superficial shell 
fragment wounds to the buttocks and a concussion in August 
1968.  Following treatment in Japan, in September 1968, he 
was admitted to the Newport, Rhode Island Naval Hospital.  
When he was evaluated in April 1969, it was noted that there 
was some atrophy and weakness of the right dorsal scapula 
musculature, but no sensory impairment on the right side.  On 
the left there was dermatomal paresthesia, decreased to 
pinprick, at the C8-T1 distribution, but no motor defect.  
The sacral wounds were described as well-healed.  

When the veteran was afforded VA neurological examination in 
November 1970, it was noted that he had been wounded by a 
rifle missile which entered the left shoulder posteriorly 
near the neck and emerged in the right scapular area.  
Lateral movement of the neck was relatively strong, although 
movement of the head to the right was relatively weaker, when 
compared to the left.  Findings on the right side were 
reported to be more significant than the left; all major 
muscle groups on the left were strong.  The only neurological 
deficit noted, according to the examiner, was hypesthesia of 
the 4th and 5th right fingers, attributed to the gunshot wound 
of the "neck" with minimal injury to nerve root, C8-T1.  
Neurological examination of the lower extremities was normal.  

On orthopedic examination conducted at that time, it was 
reported that the gunshot wound scars, both the entrance 
wound on the left side of the junction of the neck and 
shoulder and the exit wound on the lower lateral border of 
the right scapula, were firm, nontender and non-depressed.  
It was noted that the injury had not involved any of the 
deeper structures below the skin and the veteran had complete 
range of motion of the shoulders and neck, without 
discomfort.  The lumbar spine scar, measuring 3/4 by 1/4 inch, 
was clean, firm, well-healed, non-tender, non-depressed and 
non-adherent.  The examiner noted that multiple buttocks 
scars were well-healed, nontender and firm and that, with 
respect to some, it was difficult to tell whether they were 
due to shrapnel or furuncles (also a service-connected 
disorder).  The scars were reported not to involve the 
underlying structures.  

As pertinent here, a February 1971 RO decision awarded 
service connection for injury to the nerve root C8-T1 (left 
ulnar nerve) with weakness of the wrist extension and 
hyperesthesia of the fourth and fifth fingers of the right 
hand, rated as 20 percent disabling; residuals of a gunshot 
wound to the left neck, muscle group XXIII, rated as 10 
percent disabling; anxiety reaction, rated as 10 percent 
disabling; and multiple shell fragment wounds to the 
buttocks, asymptomatic, rated noncompensably disabling.  

In a February 1974 RO decision, the RO found that the 
multiple shell fragment wound to the buttocks, caused a 
radiculopathy of L5-S1, with sciatic nerve involvement, and 
granted service connection for the condition rated as 10 per 
cent disabling.  

VA examinations were conducted in February 1991.  On 
orthopedic examination, the veteran complained of bilateral 
shoulder pain with increasing weakness and numbness over the 
left ring and middle fingers, during the past month.  The 
veteran was described as well developed, and in no acute 
distress.  He walked with a normal gait.  Examination 
revealed that the scars of the left lateral neck, lower back 
and buttocks were neither tender nor fixed.  Examination of 
the back revealed normal curves and no muscle spasm.  Back 
range of motion was normal and the veteran complained of some 
stiffness.  No lower extremity weakness or hypoesthesia was 
found.  Some tenderness over the left sciatic notch was 
noted.  An x-ray study of the lumbosacral spine revealed 
early degenerative joint changes of the lower vertebral 
bodies, especially L5.  As pertinent here, the diagnoses were 
status post gunshot wound of the left neck and right shoulder 
manifested by pain in the shoulder associated with some 
weakness; sciatica associated with sciatic notch tenderness 
and pain in the thigh; and status post shrapnel wounds of the 
back and buttocks, asymptomatic.  The examiner noted that the 
veteran complained of numbness over the left ring and middle 
fingers but the examination found no evidence of that.  

On VA psychiatric examination in February 1992, the veteran 
complained of insomnia.  It was noted that he was under no 
psychiatric treatment and was not taking medication.  The 
examiner, noting that he found no objective or subjective 
evidence to substantiate a diagnosis of anxiety neurosis, 
found no psychiatric problem.   

VA outpatient treatment records for 1991 and early 1992 show 
treatment for nonservice-connected disorders primarily, but 
complaints of shoulder and back pain in April 1992.  

In October 1992 the veteran appeared at a hearing before the 
RO, at which time he expressed dissatisfaction with the 
quality of the VA psychiatric examination.   He reported that 
he still had nightmares and startle response.  He indicated 
that he got along with others at work so long as he was left 
alone.  He stated that he had a good working relationship 
with his supervisor.  He denied receiving any psychiatric 
treatment, believing that it wouldn't do him any good.  The 
veteran also claimed that he lost time from work due to his 
back disability, which caused spasm and pain.  While he 
claimed that he took "considerable time" off work as a 
result of his service-connected disorders, he conceded that 
he had more than 200 hours of sick leave.

Another VA psychiatric examination was conducted in November 
1992.  The veteran's only subjective complaints were insomnia 
and occasional dreams.  He reported that he had lost no time 
from work due to his psychiatric disability.  He was 
described as alert and cooperative, but tearful when he 
talking about PTSD.  The examiner stated that, beginning two 
months after service, the veteran had classic PTSD symptoms 
for seven to eight years, but had developed substantial 
coping skills.  The Axis I diagnosis was PTSD, in remission.  
The Axis II diagnosis was deferred.  The Axis III diagnosis 
was status post orthopedic problem with gunshot wounds.  The 
Axis IV stressors was none.  The Axis V Global Assessment of 
Functioning Scale (GAF) was 75.  The examiner stated that the 
veteran had no active psychiatric problems at the time and 
that it was not clear whether the veteran's current insomnia 
was due to PTSD or another medical problem.  

In a January 1993 decision, the RO recharacterized the 
veteran's anxiety reaction as PTSD and continued the 10 
percent rating.  

VA outpatient records compiled during the period from 1993 to 
1996 show treatment for complaints of joint pain, for which 
the veteran underwent a course of rehabilitation in 1993.  
There are no references to treatment of psychiatric 
complaints or symptoms.  The veteran was described as having 
worked for the postal service.  He lived alone and was able 
to do his own housework and shopping.  He was able to operate 
his truck using a clutch without problems.  

A VA muscles examination was conducted in March 1997.  The 
examiner noted the veteran's gunshot wound went through the 
border of the left trapezius, proceeded subcutaneously, and 
probably traumatized the lateral border of the right scapular 
and then exited the body.  The examiner stated that there was 
no evidence of trauma to the neck as the bullet passed 
subcutaneously in the scapular/trapezius area and that 
cervical spine x-rays showed no trauma.  Films of the left 
shoulder were also negative.  Cervical range of motion was 
noted to be normal and palpation of the cervical and thoracic 
spine was negative.  Scars of the left shoulder area and 
right scapula were stated to be not functionally or 
cosmetically significant.  They were not depressed or tender.  
Range of motion of the left shoulder was described as normal.

Regarding the veteran's low back, the veteran stated that he 
felt a tooth ache problem in the back and that he could not 
straighten up easily after bending over for 15 minutes.  An 
x-ray study of the lumbosacral spine was normal.  The 
examiner stated that the veteran's scars of the back were not 
significant from a functional or cosmetic standpoint, and 
that these would be "missed" unless one actually looked for 
them.  Lumbar range of motion was reported by the examiner to 
be normal, as was the veteran's gait.  He was able to forward 
flex and straighten up 35 times with a five pound weight in 
each hand before he became tired and complained of tightness.  
The examiner stated that such amount of bending was normal 
for a person the veteran's age and he did not believe that 
the veteran had any intrinsic back injury.  The examiner 
expressed the possibility that one of the shell fragments 
could have penetrated the paraspinal muscle and been removed.  

A VA neurological examination was also conducted in April 
1997.  Motor examination was normal.  All muscle strength was 
5/5.  Sensory examination noted decreased pinprick without 
clear dermatone distribution in all extremities.  Deep tendon 
reflexes were 1+ and symmetrical in the upper extremities and 
2+ and symmetrical in the lower extremities.  The diagnoses 
were bilateral carpal tunnel syndrome and left ulnar 
neuropathy, compression at the elbow, and L5 radiculopathy on 
the left side.  A bilateral upper extremities electromyogram 
(EMG) was found to have been most likely within normal limits 
with no signs of peripheral neuropathy or no definite signs 
of radiculopathy.  However, it was noted that signs of 
bilateral carpal tunnel syndrome and signs of possible 
compression of the left ulnar nerve at the elbow were 
present.  

A VA PTSD examination was conducted on April 24, 1997.  At 
the time, the veteran reported that he was not receiving any 
psychiatric care, or taking medication.  He complained of the 
following symptoms: intrusive thoughts of his comrades that 
died in Vietnam, occasional nightmares, flashbacks to his 
Vietnam experiences, irritability, startle response and 
occasional depressed mood.  He claimed that once or twice a 
week, he didn't feel like going to work.  The examiner noted 
that the veteran was friendly, cooperative and coherent.  He 
was oriented to person, place and time.  His affect was 
appropriate.  He was negative for hallucinations, delusions, 
paranoid ideations, suicidal ideations and homicidal 
ideations.  The Axis I diagnosis was PTSD, chronic.  The Axis 
II diagnosis was none.  The Axis III diagnosis was paralysis 
of the lower radicular nerve group, shoulder muscle injury 
and neck injury.  The Axis IV stressor was severe combat.  
The Axis V GAF was 65 current and 65 highest in the past 
year.  In an addendum dated in December 1997, the examiner 
stated that the veteran's corrected GAF was 55 and that the 
veteran's symptoms were moderate, including persistent sleep 
disturbance, intrusive thoughts, nightmares, flashbacks, 
avoidance of thoughts and circumstance associated with 
trauma, persistent hyperarousal and hyperviligance.  The 
examiner stated that the veteran's experiencing of these 
stresses was associated, at a minimum, with moderate degree 
of severity; and with a moderate degree of occupational 
functioning, characterized by lost days of work, considerable 
distress responding to difficulties at work, and memory and 
concentration problems.  

A December 1997 RO decision granted an increased rating of 30 
per cent for the veteran's PTSD, effective in October 1991, 
the date of claim.  

Further VA examinations to evaluate the gunshot wounds were 
conducted in May and June 1998.  As pertinent here, cervical 
range of motion was normal.  Muscle strength was 5/5 in all 
upper extremities.  Deep tendon reflexes were 1+ and 
symmetrical.  The veteran reported decreased sensation to 
pinprick in the right upper extremity.  A June 1998 VA 
examination noted that the veteran had some dysthesia of the 
ulnar region and fingers of the left hand.  He was able to 
abduct his left arm to 175 degrees; abduction and adduction 
were described as "normally strong."  Grip of the left hand 
was strong.  

A VA PTSD examination was conducted on June 29, 1999.  The 
veteran related that he had difficulty relating to people 
when he worked at the post office and was transferred to 
maintenance in order to provide him a job where he could work 
alone.  He claimed that he was frequently aggravated and had 
to walk away from people.  He had frequent disagreements with 
supervisors and persons in authority.  He claimed that he 
lost 6 to 7 weeks a year due to PTSD.  He also complained of 
difficulty sleeping and early morning awakenings.  He had 
frequent mood changes and needed to isolate himself.  He 
again noted that he was taking no medication and had never 
received psychiatric treatment.  

On examination he was described as alert and oriented.  His 
affect was anxious and depressed, consistent with his stated 
mood.  He became tearful at times, when discussing symptoms 
of PTSD.  He had difficulty concentrating and forgetfulness.  
He reported infrequent panic attacks, the last one being 6 
months ago, and stated that he avoided crowds.  He had 
markedly decreased interests, feelings of detachment and 
estrangement, and a sense of a foreshortened future.  He 
startled easily, had guilty ruminations about the war, and 
was irritable.  He was thinking of going to a vet center, but 
had been unable to bring himself to do this.  The examiner 
stated that the veteran's symptomatology was appeared very 
similar in nature, frequency and intensity to those described 
in the previous examination.  The examiner also noted that 
the veteran had difficulties with attention and concentration 
on brief testing.  The Axis I diagnosis was PTSD, chronic.  
The Axis II diagnosis was none.  The Axis III diagnosis was 
paralysis of the lower radicular nerve group, shoulder muscle 
injury, neck injury and paralysis of the sciatic nerve.  The 
Axis IV stressors were severe combat, social withdrawal, 
difficulties with interpersonal relationships particularly at 
work.  The Axis V GAF was 58 to 60.

In statements and testimony, the veteran contends that the 
physical conditions at issue are more disabling than 
currently evaluated as they produce a great deal of pain, 
weakness and stiffness.  In addition, the veteran contends 
that his PTSD is more disabling than currently evaluated and 
that he is entitled to the next higher rating of 50 percent.  


II.  Legal Analysis

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (to be codified at 38 U.S.C. 
§ 5100, et seq.), substantially revised certain statutory 
provisions regarding the assistance that VA must provide to 
claimants for VA benefits and the notice that VA must provide 
to claimants as to the type of evidence that is necessary to 
substantiate his claim.  With this in mind, the Board has 
carefully reviewed the claims folder in order to determine 
whether there is any indication of development that must be 
accomplished prior to appellate review.  However, the RO has 
undertaken a thorough development of the record and the Board 
finds that no further assistance to the veteran is required 
to comply with the duty to assist mandated under the 
governing law.  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury.  
38 C.F.R. § 4.20 (2000).  Several provisions of the rating 
schedule must be taken into account in rating the veteran's 
disability.  Although the same symptoms may not be evaluated 
under various diagnoses, it is necessary to determine which 
rating criteria most closely approximate the current 
manifestations of disability.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


1.  Residuals of a Gunshot Wound, with Radiculopathy, C8-T1, 
involving the Left Ulnar Nerve, (Minor) 

Under Diagnostic Code 8512, ratings for paralysis of the 
lower radicular group (minor) include the intrinsic muscles 
of the hand as well as the flexors of the wrist and fingers.  
Under that code, evaluations are based on either complete or 
incomplete paralysis.  In peripheral nerve injuries, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. Part 4.  Mild incomplete paralysis under Diagnostic 
Code 8512 warrants a 20 percent evaluation.  Moderate 
incomplete paralysis of the lower radical nerve group of the 
minor extremity warrants a 30 percent evaluation under the 
code.  Complete paralysis of the lower radicular nerve group 
of the minor extremity, with all intrinsic muscles of the 
hand, and some or all of the flexors of the wrist and 
fingers, paralyzed (substantial loss of use of hand) warrants 
a 60 percent evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 
8512 (2000).

The veteran is currently rated under Diagnostic Code 8512.  
The medical evidence shows that the veteran's condition 
results in hypoesthesia of the left upper extremity.  In 
order for a higher rating to be warranted under Diagnostic 
Code 8512, the medical evidence would have to show impairment 
of the left arm/wrist equivalent to moderate incomplete 
paralysis.  As noted, although the veteran displays some 
signs of compression of the left ulnar nerve elbow and wrist, 
recent nerve conduction tests did not reveal clearly abnormal 
evidence of an entrapment neuropathy or radiculopathy either 
at the elbow or the wrist. 

The veteran also complains of pain, weakness and stiffness in 
the arm and wrist.  The Board must also considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no indication in the record that the 
function of the left wrist or arm is significantly impaired.  
His range of left arm motion is good as is his hand grip.  
Moreover, a review of the medical evidence does not show a 
significant, if any, change in severity of the veteran's 
symptomatology over the years and, in the Board's view, these 
manifestations do not constitute more than mild incomplete 
paralysis.  

Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 20 percent for residuals of 
residuals of a gunshot wound, with radiculopathy, C8-T1, 
involving the left ulnar nerve, (minor) have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5215, 8512 (2000).

The preponderance of the evidence is against the claim for an 
increased rating for residuals of a gunshot wound, with 
radiculopathy, C8-T1, involving the left ulnar nerve, 
(minor).  Thus the claim must be denied.  





2.  Residuals of a Gunshot Wound to the Left Neck, involving 
Muscle Group XXIII 

The Board notes that the condition has been evaluated under 
Diagnostic Code 5301 as a muscle injury resulting from a 
gunshot wound, and that by regulatory amendment effective 
June 3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, which were set forth in 38 C.F.R. 
§§ 4.55, 4.56, and 4.72 (1996). See 62 Fed. Reg. 30237-240 
(1997).  "Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Thus, the veteran's current increased rating claim 
must be evaluated under the rating criteria concerning 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma which 
existed prior to July 3, 1997, and the current criteria, made 
effective on July 3, 1997, to determine which is more 
favorable to the veteran. 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate content of both the old and the new 
versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
Typically service medical records reflecting the type of 
wound resulting in slight disability would show a record of a 
wound of slight severity or relatively brief treatment and 
return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
current medical evidence would show a slight injury to a 
muscle group manifested by a minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments. 38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was generally the result of 
a through and through or deep penetrating wounds of 
relatively short track by single bullet or small shell or 
shrapnel fragment with absence of the explosive effect of a 
high velocity missile, and of residuals of debridement or of 
prolonged infection.  The service medical records would show 
a record of hospitalization in service for treatment of the 
wound.  In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue- 
pain after moderate use, affecting the particular functions 
controlled by the injured muscles. Objectively, the current 
medical evidence would show a moderate injury to a muscle 
group manifested by entrance and (if present) exit scars, 
linear or relatively small and so situated as to indicate 
relatively short track of missile through tissue; signs of 
moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and definite weakness on 
comparative tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles generally resulted 
from a through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
The service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of a wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements.  Objectively, the current 
medical evidence would show a moderately severe injury to a 
muscle group manifested by entrance and (if present) exit 
scars relatively large and so situated as to indicate the 
track of missile through important muscle groups.  Further, 
there would be indications on palpation of moderate loss of 
deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved would give 
positive evidence of marked or moderately-severe loss.  38 
C.F.R. § 4.56(c) (1996).

A severe disability of muscles would have been the result of 
a through and through or deep penetrating wound due to a high 
velocity missile or large or multiple low velocity missiles, 
or the explosive effect of high velocity missile, or to a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding, and cicatrization.  The service 
medical records would show a record of hospitalization for a 
prolonged period in service for treatment of the wound of 
severe grade.  In addition, there would be records following 
service of consistent complaints of cardinal symptoms of 
muscle wounds. There might also be evidence of 
unemployability because of an inability to keep up with the 
work requirements.  Objectively, the current medical evidence 
would show a severe injury to a muscle group manifested by 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups by the 
track of the missile.  X-rays might show minute, multiple 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effects of the 
missile.  Palpation would reveal moderate or extensive loss 
of deep fasciae or muscle substance, with soft or flabby 
muscles in the wound area.  Tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present.  Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone is normally protected by muscle, indicates the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (2000) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
substantially the same as the old version.  Additionally, the 
current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, effective prior to 
July 3, 1997. However, for the sake of clarity and in order 
to show that both versions have been fully considered by the 
Board, as appropriate, the Board will set forth the new 
version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Diagnostic Code 5323 refers to Muscle Group XXIII, whose 
function involves movements of the head, fixation of shoulder 
movements, and includes muscles of the side and back of the 
neck, in particular the suboccipital, lateral vertebral, and 
anterior vertebral muscles.  A 20 percent rating is 
indicative of moderately severe impairment of these muscles 
and a maximum 30 percent rating is assigned for severe 
impairment.  The Board notes that several VA examiners have 
found no disability related to the veteran's neck.  Rather it 
has been demonstrated that the entrance wound actually is 
located at the base of the neck.  The veteran has no 
restriction of neck motion or function as a result of the 
wound.  Under these circumstances, it is clear that the 
severe impairment required for an increased rating has not 
been demonstrated.  For the same reason, an increased rating 
under an analogous Diagnostic Code, such as Diagnostic Code 
5290, limitation of motion of the cervical spine, is not 
warranted as no limitation of motion has been shown.  
Finally, an increased rating under the holding in DeLuca is 
not warranted as no decrease in function of the neck due to 
pain has been demonstrated.  

The preponderance of the evidence is against the claim for 
residuals of a gunshot wound to the left neck, involving 
Muscle Group XXIII.  Thus the claim must be denied.  


3.  L5-S1 Radiculopathy with Sciatic Nerve Involvement 

The veteran's sciatic nerve impairment can most appropriately 
be rated, by analogy, under the criteria in the Schedule that 
pertain to sciatic nerve paralysis.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2000).  Pursuant to these criteria, 
incomplete paralysis of the sciatic nerve that is productive 
of mild impairment is 10 percent disabling.  Moderate 
incomplete impairment of the sciatic nerve is 20 percent 
disabling, while moderately severe incomplete impairment of 
the sciatic nerve is 40 percent disabling.  Severe incomplete 
impairment of the sciatic nerve, with marked muscular 
atrophy, is 60 percent disabling.  Finally, an 80 percent 
evaluation may be assigned for complete paralysis, where the 
evidence shows that the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost. 

The medical evidence reflects that the veteran has decreased 
sensation to pinprick in the lower extremities.  However, the 
deep tendon reflexes of the lower extremities was noted to 
have been 2+ and symmetrical on VA examination in April 1997, 
and there is no evidence of loss of motor strength or 
function of the lower extremities . The Board finds that the 
veteran's condition closely approximates sensory involvement 
only, so as to warrant a finding of mild incomplete 
paralysis, meeting the criteria for a 10 percent evaluation.  
The Board finds that the evidence does not more nearly 
approximate the criteria for a 20 percent evaluation for 
pertain to sciatic nerve paralysis.  See 38 C.F.R. § 4.7 
(2000).

Increased ratings under analogous Diagnostic Codes, such as 
Diagnostic Code 5292 limitation of motion of the lumbar 
spine; Diagnostic Code 5293, intervertebral disc syndrome; 
and Diagnostic Code 5295, lumbosacral strain are not 
warranted; as the veteran has not demonstrated moderate 
limitation of motion of the lumbar spine, moderate recurring 
attacks of symptoms compatible with sciatic neuropathy, or 
lumbar muscle spasm on extreme forward bending or any loss of 
lateral spine motion.  

In light of the comment of the examiner, who performed the 
March 1997 VA examination and subjected the veteran to 
repetitive lumbar flexion with weights, that the veteran did 
not have any intrinsic back injury, the Board finds that a 
higher evaluation under the holding in DeLuca is not for 
application.




4.  PTSD

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the schedular criteria set forth in 
Diagnostic Code 9411.  That rating was made effective in 
October 1991, the date of the claim for increase.  Earlier 
evaluations had considered the provisions of 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); however, those provisions 
were changed, effective on November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Based on the evidence of record, the RO has 
considered the newer rating criteria in making its decision 
and the Board will also consider both the old and new rating 
criteria, as appropriate, and apply those criteria which are 
more favorable to the veteran.

The general rating formula for mental disorders under the new 
rating criteria are as follows: A noncompensable rating is 
assigned when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned where is there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, including Diagnostic Code 9411 (2000).  

Under the old rating criteria, the evaluation for the 
veteran's service-connected psychiatric disability is based 
on the degree of impairment of his social and industrial 
adaptability.  A noncompensable rating is assigned when there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is assigned when 
symptoms are less than the criteria for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned where there is "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms produce definite industrial impairment.  In a 
precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

Under the earlier criteria, a 50 percent evaluation requires 
that the ability to establish and maintain effective 
relationships be considerably impaired and that the 
psychoneurotic symptoms result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain relationships is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent rating is 
assignable when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the claimant is demonstrably 
unable to obtain or retain employment.  38 C.F.R. 4.132, 
including Diagnostic Code 9411 (1996).  

For the period prior to November 7, 1996, when only the 
"old" rating criteria were in effect, the evidence clearly 
reflected that the veteran had minimal, if any, impairment 
due to psychiatric illness.  By his own admission, he neither 
received treatment nor used medication for his psychiatric 
disorder.  Indeed the VA outpatient records during this time 
(from 1993 to 1996) reflect no treatment, complaints or 
findings of psychiatric illness.  His reported symptoms were 
limited to insomnia (of uncertain cause), nightmares, and 
startle reaction.  On both VA examination in February 1992, 
and a later examination performed in October 1992, after the 
veteran expressed dissatisfaction with the first, it was 
determined by the examining physicians that there was no 
active psychiatric process.  On the later occasion the GAF 
score was 75.  A review of the record clearly shows that, at 
most, there was no more than mild impairment of social and 
industrial adaptability, albeit he was assigned a 30 percent 
rating, which requires definite impairment.  The 
preponderance of the evidence clearly does not reflect that 
any psychiatric symptoms were of such severity as to result 
in considerable social and industrial impairment, required 
for the next higher rating of 50 percent.   

For the period after November 7, 1996, both the old and new 
criteria have been considered.  There is no indication of the 
veteran's psychiatric status until April 24, 1997 when VA 
examination did reflect an increase in symptoms, when 
compared to what had been shown previously.  

The evidence at that time, consisting only of a VA 
examination, does not reflect findings which would comport to 
the next higher evaluation of 50 percent, which requires 
either considerable social and industrial impairment (under 
the old criteria) or a level of occupational and social 
impairment with reduced reliability and productivity, 
productive of symptoms such as difficulty in establishing and 
maintaining effective work and social relationships (under 
the new criteria).  At the time of the April 1997 
examination, the veteran was reported to be in a stable 
marital relationship and worked on a full time basis.  He 
claimed to experience occasional depressed moods, nightmares, 
flashbacks, difficulty concentrating and numbing of emotions, 
but was able to feel warmth and love.  He did have persistent 
sleep disturbance, awaking several times during the night, 
but it was unclear to the examiner whether such was wholly 
due to PTSD.  However, on examination he was described as 
friendly, cooperative, and oriented with appropriate affect.  
His thought processes were coherent and goal directed.  Such 
findings comport with those required for a 30 percent rating 
under the new criteria, i.e. occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Further, the VA psychologist who 
provided an addendum to the April 1997 examination report 
noted, in December 1997, that the veteran warranted a GAF 
score of 55, reflecting that he experienced moderate symptoms 
and a moderate degree of impairment on the job.  In sum, the 
findings on that examination clearly do not reflect findings 
which meet the criteria for a higher rating of 50 percent.

Again, because of the veteran's lack of psychiatric 
treatment, or other objective evidence of how psychiatric 
symptoms impact on his daily life, there are no findings upon 
which to evaluate PTSD until the June 29, 1999 VA 
examination.  It was then reported yet again that the veteran 
was taking no medication for PTSD and had never been under 
psychiatric care.  He continued to work as a full time 
maintenance worker at the post office, where he had been 
employed for 22 years.  While he estimated that he had lost 6 
to 7 weeks during the past 12 months due to PTSD, the Board 
does not accept this statement as a reliable indicator of 
time lost from work, inasmuch as there was no corroborating 
documentation from his employer or evidence of any treatment.  
During the course of that examination, the veteran asserted 
that the symptoms associated with difficulty sleeping and his 
need to avoid others had increased in severity during the 
past 2 years.  

On examination he was depressed and anxious; he became quite 
tearful.  He reported experiencing very infrequent panic 
attacks, but did try to avoid crowds.  His interests were 
markedly decreased.  He had guilty ruminations about his 
wartime experiences and demonstrated difficulties with 
attention and concentration.  While the examiner (who had not 
examined him in June 1997) stated that the symptoms appeared 
to be "very similar" in nature, frequency and intensity to 
those recorded earlier, the Board does not agree, finding 
that there is a clear indication of a worsening of symptoms 
since the June 1997 and that such symptoms "more nearly" 
approximate those required for a higher rating of 50 percent.  
For example, no difficulties with cognitive testing had been 
noted before.  The veteran was reported to have an unhappy 
mood, with marked decrease in interests and feelings of 
detachment and estrangement.  With such in mind, and with 
application of the doctrine of resolving doubt in favor of 
the veteran and the provisions of 38 C.F.R. § 4.7, the Board 
finds, that for the period beginning June 29, 1999, the 
veteran's symptoms, under either the new or old criteria, 
warrant an increased rating of 50 percent.  

Finally, the Board finds that it has not been demonstrated 
that the effects of the symptoms related to the service-
connected PTSD have resulted in social impairment with 
deficiencies in most areas with difficulty in adapting to 
stressful circumstances or an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4. 130, 
Diagnostic Code 9411 (2000).  In addition, it has not been 
shown that the service-connected PTSD is of such severity and 
persistence so as to result in severe social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  For these reasons, a rating of 70 percent is not in 
order.  





ORDER

The claims for increased ratings for the service-connected 
residuals of a gunshot wound, with radiculopathy, C8-T1, 
involving the left ulnar nerve, (minor); for residuals of a 
gunshot wound to the left neck, involving Muscle Group XXIII; 
and for L5-S1 radiculopathy with sciatic nerve involvement 
are denied.

A rating greater than 30 percent for the service-connected 
PTSD is denied for the period prior to June 29, 1999.

Effective June 29, 1999 a rating of 50 percent, and no more, 
is granted for service-connected PTSD, subject to the 
controlling criteria applicable to the payment of monetary 
benefits.  



		
N. R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 26 -


